NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOSE L. ANGUIANO,                                No. 13-71764

               Petitioner,                       Agency No. A077-960-868

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jose L. Anguiano, a native and citizen of Mexico, petitions for review of an

immigration judge’s (“IJ”) decision denying his application for deferral of removal

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th. Cir. 2003), and we deny the petition

for review.

      Substantial evidence supports the IJ’s finding that Anguiano failed to show

it is more likely than not that he would be tortured by or at the instigation of, or

with the consent or acquiescence of, a public official or other person acting in an

official capacity. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010) (denying relief under CAT where only “general evidence of violence and

crime” was presented); see also Dhital v. Mukasey, 532 F.3d 1044, 1051-52 (9th

Cir. 2008) (concluding the evidence did not indicate a particularized threat of

torture to petitioner). Thus, petitioner’s claim for relief under CAT fails.

      PETITION FOR REVIEW DENIED.




                                           2                                      13-71764